By the Court, Talcott, J.
It is claimed by the defendant that the plaintiffs’ attorney has misconceived the practice, and that this is not a case where the plaintiffs are entitled to move for a new-trial under section 268 of the Code. The action is in equity, and was commenced to compel the delivery to the plaintiffs of a deed to some of them which had been signed and sealed, and acknowledged by Mrs. Mary Miller, in her lifetime, and deposited with the defendant Benedict as an escrow, subject to the performance of a contract made between the said Mary Miller and the plaintiff Oliver Stanton, and after the death of said Mary Miller to be delivered to the grantees therein named, who are the other plaintiffs, and the daughters of said Oliver Stanton.
The cause was tried before the Hon. James C. Smith, one of the justices of this court, who made and filed his decision containing his finding of facts and conclusions of law. But instead of rendering or ordering any final judgment in the case, the justice, having arrived at the *65conclusion that the plaintiffs were not entitled to. the relief sought by them, but were entitled to receive compensation in damages for the breach of the contract between Mrs. Miller and Oliver Stanton, and to have such damages ascertained and adjudged in this action, ordered that the plaintiffs have leave to move to have the legal representatives of Mrs. Miller made parties, if they should be advised that it was necessary; and also that the plaintiffs have leave to move for a reference, or an issue to ascertain the amount of such damages; and in the meantime the further hearing of the cause was ordered to stand over till the coming in of the report or verdict; and all other questions, including that of costs, were reserved.
The propriety of this decision, under the circumstances, does not seem to be material to the question of practice. It seems to us to be clearly a case within both the words and spirit of section 268 of the Code.
It is a decision on the trial of a question of fact by the court. It does not authorize a final judgment, but directs further proceedings before a referee, or otherwise. This is precisely the decision described in the present' section 268. The amendment of 1867, was adopted to remedy the inconvenience which arose from the fact that where the whole merits were disposed of by what was formerly known as an interlocutory decree, made after the trial of an equity case, there was no mode of reviewing the proceedings on the trial, except after the delay and expense of the further contemplated proceedings had been incurred, and the whole of which, if it should turn .out that any error had been committed on the trial or in the interlocutory decision, would be useless.
As evidence was formerly taken in equity cases, the merits of an interlocutory decree might be reviewed upon the evidence; but under the Code, the trial of an equity case being conducted in the same manner as an action at law, there remained, until the amendment of *661867, no known method of reviewing the questions arising on the trial of such an action, otherwise than by a bill of exceptions or a case, which was to be made within a specified time after notice of the judgment.
This case affords an apt illustration of the inconvenience of the former practice, and the propriety of the amendment of 1867. The plaintiffs claim that the justice at the circuit erred in refusing them the equitable relief which they claimed, and are unwilling to accept the issue quantum damniftcatus,• which the court has awarded. To proceed with the trial of such an issue would involve much expense and delay, the whole of which would have been uselessly incurred, if it should turn out that the justice at the circuit had erred in the admission or exclusion of evidence, or in Ms findings of fact or conclusions of law. It seems to us, therefore, that this is precisely one of those cases' which were intended to be embraced within the 268th section, as amended in 1867; and that the practice of the plaintiffs in making a cáse and moving for a new trial at the General Term, is authorized by that section, as it stands now.
The contract between the plaintiff Oliver Stanton and Mrs. Miller, the justice at Special Term finds to be a valid contract, and to have been fully performed on the part of Stanton and his family, and to be free from all objection as to fraudulent practices, imposition or undue influence, on the part of Stanton or Ms family, or want of capacity on the part of Mrs. Miller. Indeed, the evidence shows that the contract was prepared by Mr. Benedict under and according to the explicit directions of Mrs. Miller, who, of her own motion, consulted with and directed Mr. Benedict as her counsel, in the premises. The contract was made in June, 1870, and nothing can be more full, explicit and fair than’ this contract appears to be on the face of it. After a recital of the moving causes of the contract, the instrument proceeds:
*67“Now, therefore, it is mutually agreed between the parties that said Stanton immediately remove with his family to the home residence of Mrs. Miller on Union street in the city of Rochester, and at once assume all the responsibilities of housekeeping, taking possession and control of" said house and furniture, and paying all expenses of the same. And said Stanton agrees to assume all the care and support of Mrs. Miller, furnishing her attentions, nursing when sick, which she may require, so that she shall at all times be cared for and made as comfortable as possible during her natural life.
Mrs. Miller, on her part, in consideration of such care, support and attentions, hereby agrees to make sure to said Stanton and his family the house and lot which she now occupies as a home and family residence, the lot being one hundred feet front on Union street and one hundred feet deep. The title thereto being given to such member or members of said Stanton’s family as Mrs. Miller may choose, and to be made in such a way as she may be advised, and in such manner as "shall make it fully secure, at the same time under such conditions as to stand as ample security for the full and faithful performance of this contract on the part of said Stanton; and in case he fails to keep and perform his contract in its letter and spirit, his right to said property shall fail, and the same may be disposed of as said -Mrs. Miller shall choose. The title to said property to be given by a deed in escrow or by a will, as said Mrs. Miller may choose or be advised, after the said Stanton shall have become a resident and they shall have properly declared them intentions -to become citizens of the United States of America.”
Surely, there can be no doubt that the intention of the parties to this contract was to fully secure to Stanton and his family the house and lot in question, after the death of Mrs. Miller, provided the agreement on the *68part of Stanton, in behalf of himself and his family, should be fully performed on their part, in letter and spirit. And we are unable to see why, it being made between parties able to contract and being free, from all legal or moral objections, it is not a binding contract, or why, having been fully performed on the part of Stanton, and Mrs. Miller having died, it would not be entirely obligatory on her representatives, with all the incidents including measure of damages, if sued at law, which appertain to any other, valid contract. After Stanton and his family had broken up their residence and abandoned their respective. employments, in Cob'ourg, and removed to Eochester, abjured their allegiance, and taken the necessary steps to become citizens of the United States, in pursuance of the. contract, Mrs. Miller, also, in pursuance of the contract and under the advice of her counsel, Mr. Benedict, signed and sealed and acknowledged a deed conveying the premises to the four daughters of Stanton, which, on the face of it, was declared to be “made and taken subject to the use of said premises by Oliver Stanton for a home for himself and family during his natural life.” This deed was delivered to Mr. Benedict as an escrow, upon a written condition signed by Mrs. Miller as follows, viz:
“I have this day executed a deed of my house and . lot, which I now occupy, to Miranda P., Maria H., Harriet M. and Mary Anna Stanton, which is subject to the performance of a contract made by Oliver Stanton, their father, in regard to my support, and dated on the 23d instant. The said deed is delivered to O. M. Benedict of Eochester, in escrow, for the use of the grantees at my decease, and not deliverable to them before that time. . • Mary Miller.
June 29, 1870.”
Mrs. Miller died the last of the following July, but before her death, she had directed Benedict to destroy the *69deed. This seems to have been given at the instigation of her son, the defendant George W. Miller, who, it appears, came from his residence in Albany just before his mother’s death, took the control of her house, and interfered, with some harshness and violence, to remove the family of the Stantons from the house, to induce Mrs. Miller to revoke her intentions in regard to the disposition of the. house, and to destroy the deed in escrow. The justice who tried the cause has treated the action as a suit for the specific performance of the contract, the provisions of which are recited above, and has denied the title of the plaintiffs to relief, mainly on the ground of a supposed inadequacy of consideration. The specific relief, however, which the plaintiffs demand is the delivery to them of the deed deposited in escrow. Treating the action as one for specific performance, we cannot see that there was any such inadequacy of consideration as to afford evidence of any unfairness or overreaching on the part of Stanton. ■ The proposition, which came from Mrs. Miller, and was unsolicited by Stanton, involved the necessity of breaking up his home and all his social ties at Cobourg, the place of his residence, and the abandonment by himself and his four daughters, all adults, of the employments in which they were then engaged. Each of the daughters was a professional teacher; -was employed as such, and doubtless had, what was to her important, a circle of patrons and friends, the growth of a long acquaintance, and not easily to be acquired by a stranger, in a strange country. The arrangement not only involved the abandonment of all these advantages, but the devotion of their time, for an indefinite period, to the care and nursing of an invalid, one who had been such for many years, and her support during her life, while all they were to receive in return, until the death of Mrs. Miller, was the occupancy of the house. The house and premises are estimated to be worth $10,000. And it is impossible to say that here was such gross in*70adequacy of consideration as calls upon a court of equity to refuse the equitable relief usually granted upon contracts respecting the conveyance of real estate, and where the parties cannot well be put in statu quo. We see nothing extraordinary or unusual in such a contract on the part of Mrs. Miller.
, This property was her own, to dispose of as she saw fit. It constituted but a portion of her estate. Her remaining descendants were, at all events, as she seems from her expressions to have supposed, in prosperous circumstances. She seems to have understood that the whole estate remaining of her husband, and to which the family were entitled,'that is, as we understand herself and the defendant, George W. Miller, amounted to some $200,000, and, to use her expression, her other relatives had their hands and were well enough off. She herself was a helpless invalid, left alone to the care and charge of domestics, doubtless much isolated from society, and as is testified, saying that she had to lock herself in her room and was afraid of her life.
She well understood the state of her health, and the nature of the arrangement. The plaintiffs were her relatives, who had been, by some misfortune., reduced in their pecuniary circumstances, and as it would seem, from their avocations, persons of education and cultivation. Under such circumstances, who can say that it was an improvident arrangement on the part of Mrs. Miller, carefully guarded as the agreement was, to attempt to relieve herself of all the trouble and expense of maintaining the domestic establishment, and to secure not only social companionship, but support, kind care, attention and nursing during the remainder -of her uncertain life, and by these means, as far as possible, smooth the pathway of her declining days, by the disposition of what to her, after the contemplated - event, would be worthless.
It is not a question as to whether the defendant George *71Miller can be deemed to have received an adequate compensation for the property. It was not his. It belonged to Mrs. Miller, to dispose of as she saw fit. Indeed, it is extremely difficult to determine that any present consideration of value, is an inadequate compensation to the owner of property for an agreement to part with it at his death. The remaining interest is worthless to him. He agrees to part with it only when it is no longer of any value, so far as he is concerned.
The justice at the circuit seems to have looked at this case in the light of the after events, and from the standpoint of the heir-at-law, and not that of the owner. Mrs. Miller having in fact died within little more than a month after the making of the arrangement, it seems that the consideration was inadequate. But the true way to look at the transaction is to take the place of the parties as they stood at the time, and not according to the fact as it afterward resulted, but as it appeared, or may be presumed to have appeared, to the parties at the time the contract was made. Mrs. Miller was fifty-six years old, suffering from a disease by which she had been afflicted for years, and under which, from all that an unskilled person might know, she might survive for many years longer. The fact that Mrs. Miller was influenced in entering into the arrangement to some, perhaps to a great extent by motives of benevolence toward Stanton and his family, does not weaken the position of the plaintiffs. The heir-at-law has no legal right to complain, even had this been the sole motive. The contract furnished a valuable consideration, and where this is the case, what would otherwise be mere benevolence became an obligatory contract.
The cases of Rhodes v. Rhodes, (3 Sandf. Ch. 279,) and Parsell v. Stryker, (41 N. Y. 480,) show that the specific performance of contracts of this character will be compelled in equity.
. But we do not consider this to be an action for the *72specific performance of the contract. The plaintiffs claim to be entitled to the delivery of the deed, which was deposited in escrow. This is the specific relief demanded in the complaint. To compel the delivery of deeds and other instruments in favor of persons who are legally entitled to them, is an old head of equity jurisdiction ; is a most important branch of that jurisdiction, and is exerted in all suitable cases in favor of persons entitled to the possession of deeds or other instruments, (Story's Eq. Jur. § 703. Will. Eq. Jur. 307.) And a case where a deed has been delivered in escrow upon a condition which has been fulfilled, would seem to be one which especially justifies and calls for the exercise of this jurisdiction, since the withholding of the deed interferes with, and probably prevents, the vesting of the legal title. It appears that contemporaneously with the deed, Mrs. Miller also executed a will devising the property in question as the same purported to be disposed of by the deed, and making provision in regard to the residue of her property. This will was also deposited with Mr. Benedict, and was subsequently, and just before her death, destroyed by Mr. Benedict by Mrs. Miller’s direction, and at the instigation of the defendant George W. Miller. Both the will and the deed were communicated to the plaintiffs, and were acquiesced in by both parties as instruments by means of which the contract was to be performed on the part of Mrs. Miller.
. The will is not alleged in the complaint, nor is any relief sought founded upon it. If it were necessary to the relief of the plaintiffs, it is quite probable that the •provisions of the will in their favor might be established, notwithstanding its destruction. In the case of Loftus v. Maw, (8 Jurist, N. S., 607,) where a testator, in advanced years and ill health, induced the plaintiff, a niece, to reside with and continue valuable services to him on the faith of Ms representations that by so doing *73she would become entitled to the benefit of property for life at Ms death, and by a codicil to his will, wMch was, read over and explained to her, trusts were created in •her favor, the court held that the testator could not revoke the trusts. The vice chancellor, in that case, says, (page 609 :) “In cases of this kind, a representation that the property is to be given by a revocable instrument, 'is binding. It is the law of the court which makes it binding. Although it be of the essence of the representation that the instrument is to be of a revocable nature. * * The testator’s representation in tMs case, and any other case within the application of the doctrine, binds the property wMch he devised to the plaintiff as-completely, according to the law of the court, as if he had bound himself, in consideration of money, not to revoke the gift, and had made the person named in the will a purchaser of the property devised.”
Mrs. Miller has not destroyed the deed in escrow, and has not attempted, by any formal instrument, to revoke it. She had not the power to do so. An escrow signed, sealed and deposited, upon a valuable consideration, is not revocable by the depositor, except according to the terms of the agreement and deposit. The depositary of an escrow, under such circumstances, is as much the agent of the grantee as of the grantor, and fie is as much bound to deliver the deed on performance of the condition as he is to withhold it until performance." (Washb. on Real Prop., b. 3, ch. 4, § 2, pp. 371, 373. Shirley v. Ayres, 14 Ohio, 307. Ruggles v: Lawson, 13 John. 285. Belden v. Carter, 4 Day, 66. Hatch v. Hatch, 9 Mass. 307. Jackson v. Rowland, 6 Wend. 666.) Whether the deed can take effect without actual delivery may be doubtful, but when delivered the delivery relates back to the time of deposit. (Same cases, and 4 Kent’s Com. 454.)
In this case it appears that the contingency upon which the deed was to be delivered, viz., the death of *74Mrs. Miller, has happened. And the justice finds that the Stantons have fully performed the contract on their part. This being so, we are of the opinion that the arrangement created an equitable interest in the property in question, which ripened into an absolute equitable (if not legal) title on the death of Mrs. Miller; and that the plaintiffs are entitled to a delivery and the on stody of the deed, and that the same be recorded. This leads to a reversal of the decision at the Special Term. If this were an appeal, we should order such a decree as on the case we think ought to have been made at the Special Term, but under the section (268) under which this motion is made, we can do no more than order a new trial.
[Fourth Department, General Term, at Buffalo,
June 27, 1873.
Mullin, Talcoit and JE. D. Smith, Justices.]
New trial ordered ; costs to abide the event.-